   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 1 of 19 PAGEID #: 113




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION (CINCINNATI)

G.C. FRANCHISING SYSTEMS, INC.     : CASE NO. 1:19cv00049
4755 Lake Forest Drive, Suite 100  :
Cincinnati, Ohio 45242,            :
                                   : Judge Timothy S. Black
             Plaintiff,            :
                                   :
       v.                          : FIRST AMENDED COMPLAINT FOR
                                   : BREACH OF CONTRACT, FRAUD,
DAVID S. KELLY, individually       : UNJUST ENRICHMENT,
30 Old Forge Court                 : ACCOUNTING, TRADEMARK
Sparks, Maryland 21152             : INFRINGEMENT, UNFAIR
                                   : COMPETITION, DECLARATORY
       and                         : JUDGMENT AND PERMANENT
                                   : INJUNCTIONS
GROWTH SOLUTIONS, LLC              :
30 Old Forge Court                 :
Sparks, Maryland 21152             :
                                   :
Also Serve: David S. Kelly         :
            Statutory Agent        :
            30 Old Forge Court     :
            Sparks, Maryland 21152 :
                                   :
       Defendants.                 :
               ________________________________________

       Plaintiff G.C. Franchising Systems, Inc. (“Franchising Systems”), for its First

Amended Complaint against Defendants David S. Kelly (“Kelly”) and Growth Solutions,

LLC (Kelly and Growth Solutions, LLC, are collectively referred to as “Defendants”) states

as follows:
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 2 of 19 PAGEID #: 114




                                        PARTIES

      1.     Plaintiff Franchising Systems, operating under the trade name GROWTH
COACH, is an Ohio corporation with its principal place of business located at 4755 Lake
Forest Drive, Suite 100, Cincinnati, Ohio 45242.

      2.     Franchising Systems franchises businesses that offer business coaching,
management and personal development coaching and consulting services to business
owners, business managers, executives and self-employed professional using the
trademark GROWTH COACH (referred to herein as a “Growth Coach Franchise”).

      3.     Defendant Kelly is an individual citizen and resident of the State of
Maryland.

      4.     Defendant Growth Solutions, LLC is Maryland limited liability company
organized by Defendant Kelly in 2013.

      5.     Defendant Kelly organized Defendant Growth Solutions, LLC for the
purpose of providing executive and sales coaching services.

      6.     Defendant Growth Solutions, LLC’s principal place of business is in
Maryland.

      7.     Based upon information and belief, Defendant Kelly is the sole member of
Defendant Growth Solutions, LLC.

                             JURISDICTION AND VENUE

      8.     This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1332 because there is complete diversity of citizenship between Franchising
Systems and the Defendants, and the amount in controversy exceeds $600,000.

      9.     This Court has supplemental jurisdiction over state law claims under 28
U.S.C. § 1367.




                                          -2-
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 3 of 19 PAGEID #: 115




          10.    Venue is proper in this district pursuant to 28 U.S.C. 1391(b)(2) because a
substantial portion of the events and omissions giving rise to the claims alleged occurred
in this district.

          11.    In addition, a Franchise Agreement signed by Defendant Kelly, a true and
accurate copy of which was attached as Exhibit A to the complaint and is hereby
incorporated by reference, contains the following provision regarding jurisdiction and
venue:

          Each party agrees that the following courts have personal jurisdiction over
          it in all lawsuits between the parties and/or their affiliates, irrevocably
          submits to the jurisdiction of these courts, and irrevocably waives any
          defense based upon lack of personal jurisdiction in any lawsuit filed in these
          courts: . . . all courts of the United States of America sitting within the State
          of Ohio, including, without limitation, all United States District Courts
          within the State of Ohio. Each party agrees that venue shall be proper in
          any of the following courts in all lawsuits between the parties and/or their
          affiliates and irrevocably waives any right to transfer or change the venue in
          any lawsuit filed in these courts: . . . the United States District Court for the
          Southern District of Ohio, Western Division.
Franchise Agreement, section 18.4.

          12.    Growth Solutions LLC, upon information and belief, is the assignee of the
Franchise Agreement. Growth Solutions, LLC is closely related to, wholly controlled by,
and acting in concert with Defendant Kelly, was formed for the purpose of operating a
Growth Coach franchised business, and is closely related to the contractual relationship
at issue in this case and is, therefore, bound by the Franchise Agreement’s forum selection
clause.

                                THE FRANCHISE AGREEMENT

          13.    On or about December 17, 2012, Defendant Kelly signed a Growth Coach
franchise agreement designated “Growth Coach Franchise Agreement 75750” (referred to
herein as the “Franchise Agreement”). The Franchise Agreement was for a term of 10
years.



                                                -3-
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 4 of 19 PAGEID #: 116




      14.    On or about March 8, 2013, Defendant Kelly organized Defendant Growth
Solutions, LLC for the purpose of operating his Growth Coach franchise. Defendant Kelly
assigned ownership of the Franchise Agreement to Growth Solutions, LLC.

      15.    Pursuant to the Franchise Agreement, Franchising Systems licensed
Defendant Kelly to operate a Growth Coach Franchise within a specific geographic
territory specified in Exhibit B to the Franchise Agreement.

      16.    Pursuant to the Franchise Agreement, Franchising Systems licensed
Defendant Kelly to use Franchising Systems’ Marks. The Marks included the registered
trademarks GROWTH COACH® and STRATEGIC MINDSET®, derivatives thereof, and
other trade names and logos designated by Franchising Systems.

      17.    In section 5.1 of the Franchise Agreement, Defendants agreed to pay
Franchising Systems “a monthly royalty fee of 8% of Franchisee’s Gross Revenues (the
‘Royalty’), or $500.00 per month (the ‘Minimum Royalty’), whichever is greater.”

      18.    Section 5.4 of the Franchise Agreement defines “Gross Revenues” as “all
income (cash, credit, and all other consideration) received by Franchisee . . . (i) in
connection with the operation of the franchised business or any competing business; (ii)
from the sale of any authorized products or services (as modified from time-to-time by
Franchisor in accordance with this Agreement); or (iii) from the sale of goods or services
under, using, or in connection with the Marks.”

      19.    Section 7.8 of the Franchise Agreement requires Defendants to submit
monthly Revenue Reports identifying Defendants’ Gross Revenues for the prior month
and tax returns to Franchising Systems.

      20.    In section 5.3 of the Franchise Agreement, Defendants agreed to pay a late
fee of $50.00 or 10% of the amount due, on any payment obligation that is not received
by Franchising Systems within 5 days after the due date, and interest of 18% per annum




                                           -4-
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 5 of 19 PAGEID #: 117




or the highest rate allowed by law, whichever is greater, on payments more than 30 days
late.

        21.   In section 8.1 of the Franchise Agreement, Defendants agreed to operate
their Growth Coach Franchise under the trade name GROWTH COACH and not to use
any other trade name or trademark in connection with the Growth Coach Franchise
without Franchising Systems’ prior written consent.

        22.   In section 9.2 of the Franchise Agreement, Defendants agreed to treat
Franchising Systems’ confidential operations manual and all information therein as
confidential and proprietary, to maintain such information as secret and confidential, and
to not make the same available to any other party.

        23.   In section 10.1 of the Franchise Agreement, Defendants agreed not to
disclose or use for the benefit of any other party, any confidential information, knowledge,
or know-how concerning Growth Coach Franchise or the methods of operation that may
be communicated to them by Franchising Systems.

        24.   In section 13.3 of the Franchise Agreement, Defendants agreed to pay
Franchising Systems all damages, costs and expenses, including reasonable attorney fees,
incurred by Franchising Systems as a result of any default that was not timely cured.

        25.   In sections 15.2(a), 15.2(b), 15.2(d) and 15.2(e) of the Franchise Agreement,
Defendants agreed that they would not divert business to any competitor of a Growth
Coach Franchise, provide aid or assistance to any competitor of a Growth Coach
Franchise, or own, maintain, or have any interest in any business that competes with a
Growth Coach Franchise during the term of the Franchise Agreement.

        26.   The above-described restrictions of section 15.2 of the Franchise Agreement
are reasonably necessary to protect Franchising Systems’ trademarks, trade names,
goodwill, trade secrets and other legitimate business interests in the market in which the
Defendants operate their Growth Coach Franchise.


                                            -5-
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 6 of 19 PAGEID #: 118




       27.    In section 15.8 of the Franchise Agreement, Defendants agreed that a
violation of section 15.2 “would result in irreparable injury to [Franchising Systems] for
which no adequate remedy at law may be available; and [Defendants] accordingly
consents to the issuance of, and agrees to pay all court costs and reasonable attorneys’
fees incurred by [Franchising Systems] in obtaining, an injunction prohibiting any
conduct by [Defendants] in violation of the terms of this Article 15.”

       28.    In June 2013, Defendant Kelly, now the CEO and sole member of Growth
Solutions, LLC, attended a one-week training program for new franchisees held at
Franchising Systems’ office in Cincinnati, Ohio, to learn the Growth Coach business
model, business plans, and Franchising Systems’ trade secrets for purposes of operating
a Growth Coach Franchise.

       29.    During the training program, Defendants received access to the Growth
Coach operations manual, which contains confidential and proprietary information about
the operation of a Growth Coach Franchise.

       30.    Defendants opened and operated a Growth Coach franchised business that
provided services using the name Growth Coach of Greater Baltimore.

       31.    On or about May 29, 2018, Defendants issued a press release stating that
the Growth Coach of Greater Baltimore would be renamed Growth Solutions Team.

       32.    Defendants did not obtain Franchising Systems’ consent to rename the
Growth Coach of Greater Baltimore to Growth Solutions Team.

       33.    Defendants market the renamed business as “Growth Solutions Team
(formerly known as Growth Coach of Greater Baltimore)”.

       34.    Defendants claim that Growth Solutions Team is not a Growth Coach
franchise.

       35.    Defendants continue to use Franchising Systems’ Marks.



                                           -6-
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 7 of 19 PAGEID #: 119




       36.    An issue of Inc. magazine issued in or about September 2018 identified the
Growth Coach of Greater Baltimore as having $3,600,000 in revenue in 2017 and as
having growth of 1,817% over a three-year period.

       37.    Franchising Systems investigated and discovered that Defendants had
substantially underreported Gross Revenues. Defendants’ underreporting of Gross
Revenues resulted in a substantial underpayment of required Royalties.

       38.    Franchising Systems notified Defendants that they were in default of the
Growth Coach Franchise Agreement for underpaying Royalties, underreporting Gross
Revenues, failing to provide tax returns and required business records, and for using
Franchising Systems’ Marks in an unauthorized manner.

       39.    Defendants have refused to cure their defaults under the Franchise
Agreement.

       40.    Franchising Systems has fully complied with all of its obligations under the
Franchise Agreement.

                               FIRST CLAIM FOR RELIEF
                                BREACH OF CONTRACT

       41.    Franchising Systems incorporates paragraphs 1 through 40 of this
Complaint as if fully restated herein.

       42.    Defendants have materially breached section 5.1 of the Franchise
Agreement by failing to pay Franchising Systems the required Royalty.

       43.    Defendants have breached section 7.8 of the Franchise Agreement by failing
to submit Revenue Reports accurately identifying Gross Revenues to Franchising
Systems.

       44.    Defendants have breached section 7.8 of the Franchise Agreement by failing
to submit Defendants’ annual tax returns to Franchising Systems.



                                           -7-
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 8 of 19 PAGEID #: 120




       45.    Defendants have materially breached section 8.1 of the Franchise
Agreement by operating their Growth Coach Franchise under a trade name other than
GROWTH COACH.

       46.    Defendants have breached section 8.8 of the Franchise Agreement by failing
to disclose to Improvements to Franchising Systems, by failing to obtain Franchising
Systems written approval prior to using the Improvements, and by taking steps to
appropriate the Improvements for themselves.

       47.    Defendants have breached sections 9.2 and 10.1 of the Franchise Agreement
by using Franchising Systems’ business model, confidential information and trade secrets
to operate a competing business at the same location as their Growth Coach Franchise.

       48.    Defendants have breached section 10.4 of the Franchise Agreement by
failing to assign ownership of materials developed by Defendants to Franchising Systems.

       49.    Defendants have breached section 10.6 of the Franchise Agreement by
failing to provide Franchising Systems with a Client List.

       50.    Defendants continue to be in default of the Franchise Agreement.

       51.    As a direct and reasonably foreseeable result of Defendants’ breaches of the
Franchise Agreement, Franchising Systems has and will continue to suffer damages in
excess of $600,000.

                             SECOND CLAIM FOR RELIEF
                                     FRAUD

       52.    Franchising Systems incorporates paragraphs 1 through 51 of this
Complaint as if fully restated herein.

       53.    Defendants submitted Revenue Reports to Franchising Systems that
intentionally and falsely understated Defendants’ Gross Revenues.




                                           -8-
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 9 of 19 PAGEID #: 121




       54.    The Revenue Reports submitted by Defendants indicated that Defendants
never had more than $50,000 in annual Gross Revenues.

       55.    In 2017 alone, Defendants had annual Gross Revenues of over $3,000,000.

       56.    Franchising Systems justifiably relied upon on Defendants’ material
misrepresentations.

       57.    As a direct and proximate result of Defendants’ fraud, Franchising Systems
have suffered damages in an amount to be determined at trial, but not less than
$600,000.

                             THIRD CLAIM FOR RELIEF
                         FAILURE TO COMPLY WITH IN-TERM
                         COVENANTS AGAINST COMPETITION

       58.    Franchising Systems incorporates paragraphs 1 through 57 of this
Complaint as if fully restated herein.

       59.    Defendants have materially breached sections 15.2(a), 15.2(b), 15.2(d) and
15.2(e) of the Franchise Agreement by diverting business to a competitor of Defendants’
Growth Coach Franchise, providing aid and assistance to a competing business, and
owning, maintaining, and having an interest in a business that competes with their
Growth Coach Franchise at the same location as their Growth Coach Franchise.

       60.    Defendants’ failure and refusal to comply with these in-term covenants
against competition constitute a material and ongoing breach of the Franchise
Agreement.

       61.    As a direct and proximate result of Defendants’ failure and refusal to comply
with the Franchise Agreement’s in-term covenants against competition, Franchising
Systems is suffering and will continue to suffer irreparable harm, and unless Defendants
are enjoined from continuing its wrongful acts, the harm to Franchising Systems will
continue and increase.



                                           -9-
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 10 of 19 PAGEID #: 122




       62.    Franchising Systems has no adequate remedy at law and is therefore
entitled to injunctive relief, including a preliminary injunction, and an order of specific
performance requiring Defendants to fulfill their contract obligations to Franchising
Systems.

                             FOURTH CLAIM FOR RELIEF
                               UNJUST ENRICHMENT

       63.    Franchising Systems incorporates paragraphs 1 through 62 of this
Complaint as if fully restated herein.

       64.    Defendants have retained money and or benefits that in justice and equity
belong to Franchising Systems.

       65.    Franchising Systems has conferred benefits upon Defendants pursuant to
the properly executed Franchise Agreement.

       66.    Defendants knew of the benefits and terms contained within the Franchise
Agreement.

       67.    In failing to compensate Franchising Systems pursuant to the Franchise
Agreement, Defendants have retained the financial benefits and circumstances where it
would be unjust to do so without payment.

       68.    Franchising Systems has been damaged in excess of $600,000 as a result of
Defendants’ failure to pay the royalties and other amounts to which Franchising Systems
is entitled under the Franchise Agreement.

                           FIFTH CLAIM FOR RELIEF
                  FAILURE TO COMPLY WITH CONFIDENTIALITY
               RESTRICTIONS UNDER THE FRANCHISE AGREEMENT

              69.    Franchising Systems incorporates paragraphs 1 through 68 of this

Complaint as if fully restated herein.




                                           - 10 -
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 11 of 19 PAGEID #: 123




              70.    Section 10.3 of the Franchise Agreement states that “Franchisee shall

require Principals, directors, officers, and management employees . . . to execute

confidentiality agreements . . . requiring that all information being proprietary or

confidential hereunder that may be acquired by or imparted to such persons in connection

with their association with Franchisee be held in strict confidence and used solely for the

benefit of Franchisee and Franchisor . . . . All confidentiality agreements described in this

paragraph must include a specific identification of Franchisor as a third-party beneficiary

with the independent right to enforce the agreement.”


              71.    Defendants breached Section 10.3 of the Franchise Agreement by

failing to require management level employees to sign the required confidentiality

agreement.


              72.    As a direct and proximate result of this breach of the Franchise

Agreement, Franchising Systems has suffered damages in an amount to be determined at

trial, but not less than $600,000.


                              SIXTH CLAIM FOR RELIEF
                              ACTION FOR ACCOUNTING

       73.    Franchising Systems incorporates paragraphs 1 through 72 of this
Complaint as if fully restated herein.

       74.    Section 5.1 of the Franchise Agreement requires Defendants to pay
Franchising Systems a royalty equal to a specified percentage of their Gross Revenues.

       75.    The Franchise Agreement defines “Gross Revenues” as “all income (cash,
credit, and all other consideration) received by Franchisee . . . (i) in connection with the
operation of the franchised business or any competing business; (ii) from the sale of any



                                            - 11 -
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 12 of 19 PAGEID #: 124




authorized products or services (as modified from time-to-time by Franchisor in
accordance with this Agreement); or (iii) from the sale of goods or services under, using,
or in connection with the Marks.”

      76.    The services offered and provided by Defendants are offered and provided
under, using, and in connection with the Marks.

      77.    Defendants receive income from the operation of a purportedly competing
business and from the sale of authorized products and services.

      78.    Defendants have improperly diverted revenue away from the Growth Coach
Franchise to a purportedly different business operated at the same location, thus
depriving Franchising Systems of revenues owed to it.

      79.    A complete accounting of all revenues received by Defendants is necessary
for Franchising Systems to receive the compensation to which it is entitled under the
Franchise Agreement.

                            SEVENTH CLAIM FOR RELIEF
                            TRADEMARK INFRINGEMENT

      80.    Franchising Systems incorporates paragraphs 1 through 79 as if fully
restated herein.

      81.    Franchising Systems owns and has registered the GROWTH COACH
trademark with the United States Patent and Trademark Office, Reg. Nos. 2,436,120 and
3,514,588. The GROWTH COACH mark was first registered in 2001 and has been
continuously used by Franchising Systems and its licensees since December 14, 2004.

      82.    Franchising Systems owns and has registered THE STRATEGIC MINDSET
trademark with the United States Patent and Trademark Office, Reg. No. 2,876,669. THE
STRATEGIC MINDSET mark was first registered on August 24, 2004 and has been
continuously used by Franchising Systems and its licensees since then.




                                          - 12 -
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 13 of 19 PAGEID #: 125




       83.    By virtue of their registration with the United States Patent and Trademark
Office, the GROWTH COACH and THE STRATEGIC MINDSET trademarks are entitled
to protection under the Trademark Act, 15 U.S.C. §§ 1051, et seq.

       84.    The Franchise Agreement grants Defendants the right to use Franchising
Systems’ trademarks only in connection with their operation of the Growth Coach
franchise and as specifically permitted by the Franchise Agreement or by Franchising
Systems in writing.

       85.    Under section 8.3 of the Franchise Agreement, Defendants agreed that any
use of Franchising Systems’ Marks outside the scope of the Franchise Agreement without
Franchising Systems’ prior written consent constitutes an infringement of Franchising
Systems’ rights in the Marks.

       86.    Defendants are using the GROWTH COACH and THE STRATEGIC
MINDSET Marks in an unauthorized manner.

       87.    Defendants’ use of Franchising Systems’ registered trademarks is without
authorization by Franchising Systems and constitutes willful infringement of the marks
in violation of 15 U.S.C. § 1114.

       88.    Defendants’ unlawful and continuing use of Franchising Systems’ Marks
was undertaken willfully and with the intention of causing confusion, mistake, or
deception.

       89.    Defendants’ acts of infringement of the Marks entitle Franchising Systems
to recover such monetary relief to which it is entitled pursuant to 15 U.S.C. § 1117,
including treble actual damages, costs, and reasonable attorneys’ fees, against
Defendants.

       90.    By reason of the Defendants’ conduct, Franchising Systems is suffering and
will continue to suffer irreparable harm through misleading and confusing use of its



                                          - 13 -
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 14 of 19 PAGEID #: 126




marks, and unless the Defendants are enjoined from continuing their wrongful conduct,
the harm to Franchising Systems will continue and increase.

                      EIGHTH CLAIM FOR RELIEF
     UNFAIR COMPETITION BY INFRINGEMENT OF COMMON LAW RIGHTS

      91.    Franchising Systems incorporates paragraph 1 through 90 as if fully
restated herein.

      92.    Defendants’ unauthorized use of Franchising Systems’ Marks, including
GROWTH COACH, STRATEGIC MINDSET, and the Growth Coach logo, constitutes
unfair competition and an infringement of Franchising Systems’ common law rights in its
Marks.

      93.    Franchising Systems’ Marks have been in existence and publicly advertised
and displayed for all times relevant hereto and used by Franchising Systems to identify
and distinguish its business coaching, management and consulting services, and
executive and sales coaching services from such services provided by others.

      94.    Franchising Systems and its licensees have prominently displayed the
marks on signage, bills, letterhead and brochures, in telephone directory, Internet and
other advertising, and in periodicals distributed throughout in the United States,
including the trade area where Defendants are doing business. Franchising Systems
retains the exclusive right to use the Marks in commerce for the aforesaid services.

      95.    Defendants have and continue to willfully and wantonly infringe upon
Franchising Systems’ Marks as alleged herein with the intent to deceive and defraud the
public into believing that services performed by Defendants are approved by, sponsored
by, empowered by or affiliated with Franchising Systems and are the services of
Franchising Systems or its authorized franchisees.

      96.    By reason of Defendants’ conduct, Franchising Systems is suffering and will
continue to suffer irreparable harm through misleading and confusing use of its marks,


                                          - 14 -
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 15 of 19 PAGEID #: 127




and unless Defendants are enjoined from continuing its wrongful conduct, the harm to
Franchising Systems will continue and increase.

                          NINTH CLAIM FOR RELIEF
                   REFUSAL TO COMPLY WITH TERRITORIAL
               RESTRICTIONS UNDER THE FRANCHISE AGREEMENT

       97.    Franchising Systems incorporates paragraphs 1 through 96 of this
Complaint as if fully restated herein.

       98.    Defendants failed or refused to comply with the territorial restrictions of the
Franchise Agreement by operating its Growth Coach franchise and using the Marks in
franchise territories licensed to other franchisees of Franchising Systems and otherwise
infringing on rights granted under franchise agreements between Franchising Systems
and other Growth Coach franchisees.

       99.    Defendants’ failure or refusal to comply with the territorial restrictions of
the Franchise Agreement constitutes a material and ongoing breach thereof.

       100.   As a direct and proximate result of Defendants’ failure or refusal to comply
with the territorial restrictions of the Franchise Agreement, Franchising Systems is
suffering and will continue to suffer irreparable harm, and unless Defendants are
enjoined from continuing its wrongful acts, the harm to Franchising Systems will
continue and increase.

       101.   Franchising Systems has no adequate remedy at law and is therefore
entitled to injunctive relief, including a preliminary injunction, and an order of specific
performance requiring Defendants to fulfill its contract obligations to Franchising
Systems.

                           TENTH CLAIM FOR RELIEF
                     PERSONAL GUARANTY OF DAVID S. KELLY

       102.   Franchising Systems incorporates paragraphs 1 through 101 as if fully
restated herein.


                                           - 15 -
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 16 of 19 PAGEID #: 128




       103.   Pursuant to the Personal Guaranty executed simultaneously with the
Franchise Agreement, Defendant Kelly is personally liable for the performance and all
obligations under the Franchise Agreement.

       104.   Defendant Kelly has breached his obligations under the Personal Guaranty.

       105.   As a direct and proximate result of this breach of the Franchise Agreement,
Franchising Systems has suffered damages in an amount to be determined at trial, but
not less than $600,000.

                                    ELEVENTH CLAIM FOR RELIEF
                                     DECLARATORY JUDGMENT

       106.   Franchising Systems incorporates paragraphs 1 through 105 as if fully
restated herein.

       107.   Pursuant to the Section 10.5 of the Franchise Agreement, Franchising
Systems owns all Internet domain names and URLs relating to Defendants’ Growth Coach
franchise as well as all lists and information relating to Defendants’ clients.

       108.   Defendants             presently            use           the        URLs
www.growthcoachgreaterbaltimore.com           and    www.growthsolutionsteam.com      in
connection with providing services under the Marks and claims ownership of the URLs.

       109.   Pursuant to Section 8.8 of the Franchise Agreement, Defendants are
required to disclose Improvements to Franchising Systems, to obtain Franchising
Systems’ written approval prior to using the Improvements, and to assign ownership of
Improvements to Franchising Systems.

       110.   Defendants have failed to assign ownership of Improvements to
Franchising Systems, failed to obtain Franchising Systems’ written approval prior to
using the Improvements, and by taking steps to appropriate the Improvements for
themselves.




                                            - 16 -
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 17 of 19 PAGEID #: 129




       111.   Pursuant to section 10.4 of the Franchise Agreement, Defendants are
required to assign ownership of materials developed for use in their business to
Franchising Systems.

       112.   Defendants have failed to assign ownership of materials developed for use
in their business to Franchising Systems and claim ownership of the materials.

       113.   This action involves an actual controversy between Franchising Systems
and Defendants, within the scope and meaning of 28 U.S.C. § 2201-2202.

       114.   Pursuant to the federal Declaratory Judgment Act (28 U.S.C. §2201, et seq.),
Franchising Systems is entitled to a declaratory judgment that it is the rightful and proper
owner of: (a) all Client Lists and client data obtained by Defendants in the operation of
their business; (b) all URLS used by Defendants in the operation of their business,
including www.growthcoachgreaterbaltimore.com and www.growthsolutionsteam.com;
(c) all Improvements developed or acquired by Defendants; and (d) all materials
developed by Defendants for use in the business.

       115.   Defendants’ failure and refusal to comply with sections 8.8, 10.4, and 10.5
constitute a material and ongoing breach of the Franchise Agreement.

       116.   As a direct and proximate result of Defendants’ failure and refusal to comply
with section 8.8, 10.4, and 10.5 of the Franchise Agreement, Franchising Systems is
suffering and will continue to suffer irreparable harm, and unless Defendants are
enjoined from continuing their wrongful acts, the harm to Franchising Systems will
continue and increase.

       117.   Franchising Systems has no adequate remedy at law and is therefore
entitled to injunctive relief, including a preliminary injunction, and an order of specific
performance requiring Defendants to fulfill their contractual obligations to Franchising
Systems.




                                           - 17 -
  Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 18 of 19 PAGEID #: 130




       WHEREFORE, Franchising Systems demands judgment against Defendants,
jointly and severally:

       A.     Awarding to Franchising Systems compensatory damages in an amount to
       be determined at trial, which are believed to exceed $600,000, together with
       lawful interest thereon;

       B.     Awarding to Franchising Systems compensatory damages for Defendants’
       trademark infringement, including treble actual damages, costs, and reasonable
       attorneys’ fees, pursuant to 15 U.S.C. § 1117;

       C.     Permanently enjoining Defendants, their agents, servants, employees and
       all persons or entities acting for, with, by, through or under them, from using
       Franchising Systems’ Marks in an authorized manner and from owning,
       maintaining, engaging in, or having any interest in any business that competes
       with a Growth Coach Franchise and requiring Defendants to fulfill their
       contractual obligations to Franchising Systems;

       D.     Ordering Defendants to file with the Court and serve upon Franchising
       Systems’ counsel, no later than 30 days after entry of the foregoing injunctions, an
       affidavit setting forth in detail the manner and form in which Defendants have
       complied with the requirements of the injunctions;

       E.     A Declaratory Judgment that Franchising Systems is the rightful owner of:
       (1) all Client Lists and client data obtained by Defendants in the operation of their
       business; (2) all URLS used by Defendants in the operation of their business; (3)
       all Improvements developed or acquired by Defendants; and (4) all materials
       developed by Defendants for use in the business.

       F.     Awarding Franchising Systems punitive damages in an amount in excess of
       $100,000;




                                           - 18 -
   Case: 1:19-cv-00049-TSB Doc #: 7 Filed: 04/19/19 Page: 19 of 19 PAGEID #: 131




       G.      Awarding to Franchising Systems its costs, disbursements, and attorney
       fees in this action; and

       H.      Further awarding to Franchising Systems any such relief that this Court
       deems just and appropriate.



                                                       _/s/ William M. Gustavson
                                                       William M. Gustavson
                                                       Ohio Bar Number 0016674
                                                       Attorney for Plaintiff
                                                       1060 Nimitzview Drive, Suite 212
                                                       Cincinnati, Ohio 45230
                                                       Telephone: (513) 621-4477
                                                       E-Mail: wmg@gustavsonlaw.com



                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 19, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to the following:

Jeffrey M. Nye, attorney for Defendants.


                                                       /s/William M. Gustavson
                                                       Ohio Bar Number 0016674
                                                       Trial Attorney for Plaintiff
                                                       1060 Nimitzview Drive, Suite 212
                                                       Cincinnati, OH 45230
                                                       (513) 621-4477
                                                       wmg@gustavsonlaw.com




                                              - 19 -
